—Order, Supreme Court, Bronx County (Howard R. Silver, J.) entered May 14, 1992, which granted plaintiff’s motion to quash the subpoena served by defendant upon nonparty witness-attorney, unanimously affirmed, without costs.
The court properly determined that the proposed deposition *441regarding the collateral issue of the copying of decedent’s medical record by plaintiffs daughter while an employee of defendant was not relevant, necessary or material to the litigation (see, Stephen-Leedom Carpet Co. v Arkwright-Boston Mfrs. Mut. Ins. Co., 101 AD2d 574, lv dismissed 64 NY2d 754). Further, as the referring attorney herein had been contacted in his capacity as an attorney, for the purpose of obtaining legal advice and services, the attorney client privilege precluded his testimony (CPLR 3101 [b]; 4503; see, Matter of Priest v Hennessy, 51 NY2d 62, 68-69). Concur—Sullivan, J. P., Ellerin, Wallach, Rubin and Nardelli, JJ.